November 8, 2011




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                          OTIS LEE HARRIS, SR., Appellant

NO. 14-10-00756-CV                       V.

                ROCKING 8 TRANSPORTATION, INC., Appellee
                            ____________________
      This cause, an appeal from the judgment in favor of appellee, Rocking 8
Transportation, Inc., signed June 29, 2010, was heard on the transcript of the record. We
have inspected the record and find error in the judgment.        We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court's opinion.

      We order appellee, Rocking 8 Transportation, Inc., to pay all costs incurred in this
appeal. We further order this decision certified below for observance.